89 F.3d 845
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.MUNICIPALITY OF ANCHORAGE, a Municipal Corp., Plaintiff-Appellant,v.James S. BOUNDS, Defendant-Appellee.
No. 95-30091.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 3, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
James Bounds appeals pro se the district court's order denying his motion for leave to file a late motion to remove to federal court his state criminal prosecution for driving while under the influence, and remanding the matter to state court.   Bounds does not appeal from an appealable order.  Schmitt v. Insurance Co. of North America, 845 F.2d 1546, 1551 (9th Cir.1988) (remand order based on untimeliness of removal petition is unreviewable).   Accordingly, Bounds' appeal is


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3